Exhibit 10.17

 



AMENDMENT FIVE TO SOFTWARE DEVELOPMENT AGREEMENT

 

This Amendment Five ("Amendment Five") to the Software Development Agreement is
made as of this 20 day of December, 2016 (the "Effective Date"), by and between
Pala Interactive Canada, Inc. (formerly RealTime Edge Software Inc.) ("PALA")
and Club Services, Inc. as successor-in-interest to Centaurus Games, LLC ("CSI")
(collectively referred to as the "Parties").

 

WHEREAS, the Parties hereto entered into a Software Development Agreement dated
as of September 16, 2008, as amended by that certain Amendment One to the
Software Development Agreement dated as of September 12, 2011, that certain
Amendment Two to the Software Development Agreement dated as of March 29, 2012,
that certain Amendment Three to the Software Development Agreement dated as of
August 28, 2013, and that certain Amendment Four to the Software Development
Agreement dated as of April 24, 2014 (collectively, the "Agreement"); and

 

WHEREAS, the Parties hereto desire to extend the Term of the Agreement, amend
the Compensation, and clearly outline events upon termination.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Agreement.

 

2. Term/Upon Termination. The Formal Notice of Termination sent by CSI to PALA
dated August 24, 2016, is hereby revoked by the Parties, and Section 8.1 of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

"8.1 This Agreement shall expire two (2) years after the Effective Date of this
Amendment Five. Upon expiration of the Term, CSI may request extension of the
Term for an additional two (2) years upon the same terms of this Agreement by
serving written notice to PALA at least ninety (90) days prior to the expiration
of the then-existing Term. Such extension will require mutual agreement of the
Parties. Upon expiration or any earlier termination of this Agreement, upon
CSI's election, PALA shall deliver or cause to be delivered to CSI the Source
Code and Additional Codes as described in Section 6 of this Agreement."

 

3. Compensation/Freemium. Section 2.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

"2.2 For "Maintenance" of the Product and "Reporting Support," commencing as of
January 1, 2017, CSI shall pay PALA Forty One Thousand, Six Hundred Sixty Six
U.S. Dollars and Sixty Seven Cents ($41,666.67 USD) per month ("Monthly Fee").
This Monthly Fee shall include Services in which PALA assists CSI in migrating
the freemium business of ClubWPT to CSI's parent company's PlayWPT platform
(including, without limitation, PALA assisting with in-game messaging, removing
play chips buying functionality, removing play chip top-up processes, modifying
virtual goods features, shutting down ClubWPT Facebook product, etc.). Such
Monthly Fee shall be payable monthly in advance on the first day of each month
within thirty (30) days after receipt of an invoice.

 

 

 

 



 1 

 

 

 

For purposes of this Agreement, "Maintenance" shall mean services necessary to
keep the current Product functioning based on the Product's agreed-upon scope of
work, including bug fixes, minor modifications and minor enhancements to improve
the Product as agreed by the Parties in good faith, but shall not include any
new major features as set forth in Section 2.3. For purposes of this Agreement,
"Reporting Support" shall mean producing and supporting the production of
reports as requested by CSI. This Section 2.2 does not constitute a warranty
that the Product will function without additional costs beyond Maintenance. The
Parties acknowledge and agree that the warranties under this Agreement are
exclusively set forth in Section 7 of this Agreement."

 

4. Migration. The following is added to the Agreement as new Section 2.4:

 

"Upon expiration or any earlier termination of this Agreement, if CSI elects for
PALA to make the following deliveries and provide the following services
relating to migration, the following provisions will apply:

 

(a) Prior to the date of expiration or termination, the parties will agree, in
good faith, on a reasonable timetable for migration of information and materials
and delivery by PALA of the services contemplated by this Section.

 

(b) The fee payable by CSI to PALA in consideration for the deliveries, services
and assistance contemplated by this Section will be Five Hundred Thousand U.S.
Dollars ($500,000 USD) (the "Termination Migration Fee"). On the date that CSI
requests the commencement of the migration, CSI shall pay to PALA the first
instalment of the Termination Migration Fee, in the amount of Two Hundred and
Fifty Thousand U.S. Dollars ($250,000) (the "First Instalment") within thirty
(30) days of receipt of an invoice.

 

(c) Subject to the prior receipt of the First Instalment and the following
provisions of this Section, PALA shall deliver or cause to be delivered to CSI
the encryption keys which will enable CSI to migrate its customer accounts,
including without limitation historical transaction information ("Customer
Data"). Delivery of such encryption keys shall be made pursuant to then-current
PCI compliance guidelines (or other industry-standard best practice guidelines
applicable to transfer of customer data) any other applicable laws and
regulations, so as to ensure a seamless transition of customers to an alternate
platform on the agreed timetable. PALA shall assist CSI with migration efforts
by providing reasonable transferring services and migration support services in
association with the termination ("Termination Migration Services") according to
the agreed timetable; provided however, PALA's Termination Migration Services
will be limited to 500 man hours, unless otherwise agreed by the parties.

 

 

 

 

 



 2 

 

 

(d) The balance of the Termination Migration Fee in the amount of Two Hundred
and Fifty Thousand U.S. Dollars ($250,000) will be paid by CSI to PALA upon
completion of the Termination Migration Services and within thirty (30) days of
receipt of an invoice."

 

5. Exhibit 1.4. Exhibit 1.4 of the Agreement is hereby deleted in its entirety
and replaced with the Exhibit 1.4 attached to this Amendment Five.

 

6. Counterparts. This Amendment Five may be executed in one or more
counterparts, each of which shall be deemed an original. Facsimile or electronic
signatures shall be deemed originals.

 

7. Governing Law/Venue/No Other Changes. The Agreement shall be governed by the
laws of the State of California. The Parties agree that any dispute related to
the Agreement must be venued in any court of competent jurisdiction in Orange
County, California, and the Parties submit to the jurisdiction thereof . Except
as otherwise set forth herein, no other changes, amendments or modifications are
made to the Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment Five as
of the date and year first written above.

 

 

 





Pala Interactive Canada, Inc. (“PALA”)   Club Services, Inc. (“CSI”)       By:
/s/ Jim Ryan                           By: /s/ Adam Pliska                  
Name: Jim Ryan   Name: Adam Pliska Its: President & CEO   Its: CEO/President



 

 

 

 

 

 

 

 

 



 3 

 

 

EXHIBIT 1.4

 

PRODUCT CONTENTS

 

 

 

1) Web-Browser Based Grune Module Product:

 

a.The web-browser based game module product is a gaming application that
connects to Facebook and provides a fully featured poker game and blackjack in
ring and tournament format.

b.Players can use their accounts on Facebook to authenticate and login.

c.Players can sign up and become VIP members and receive various benefits.

d.The web-browser based game module product enhances the player gaming
experience with virtual goods, badges and achievements, leaderboards, and
playing with friends.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

